Title: From John Adams to John Jebb, 10 September 1785
From: Adams, John
To: Jebb, John


          
            Dear Sir
            Grosvenor Square Septr 10th 1785
          
          It is a Wise Maxim that Every Freeman ought to have some Profession Calling Trade or Farm, whereby he may honnestly subsist, but it by no means follows as a Consequence that there can be no necessity for, nor use in Establishing offices of profit, if we mean by these, offices with moderate, decent and stated, sallaries sufficient for the comfortable support of the officers and their Families. offices in General ought to yeald as honnest a subsistance and as Clear an independance as Professions Callings Trades or Farms, if by offices of Profit we mean, offices of excessive profits, it is not only true that there can be no necessity for them nor use in establishing them, but it is clear they aught never to exist,—the dependance and servility, unbecomeing Freemen in the Possessors and Expectants: tho Faction Contention Corruption and dissorder amongst the People does not arise from the honest profit but from the Excess, and they oftener arise from Ambition than Avarice. an office without Profits, without sallary Fees Perquisites or any kind of Emolument is sought for with servility Faction and Corruption from Ambition as often as an office of Profit is sought from Avarice
          And this is the Way in which Corruption is constantly introduced into society it constantly begins with the People, in their Elections, indeed the first Step of Corruption is this dishonnest disposition in the People, an unwillingness to pay their Representatives. the moment they require of a Candidate that he serve them Gratis. they establish an Aristocracy by excluding from a Possibility of serving them all who are Poor & unambitious, and by confining their suffrages to a few rich Men, when this Point is once gained of the People. which is easily gained because their own avarice pleads for it, Tyranny has made a Gigantic stride. I appeal to your Knowledge of England whether servility Faction, Contention and Corruption appears any where in so Gross forms, as in the Election of Members of Parliament whose offices are very expensive and have not Profits. is not the Legislative at this Hour more Corrupt than the Executive? is not more servility, Faction Contention and Corruption in the offices in the Election of the People, than is disposing of those in the Gift of the Crown? are there not as many in Proportion who apply for these elections as for offices in the Army Navy Church or Revenue? the Number of Persons who apply for an office then is no Proof of an increase of its Fees or Profits.
          the Man who offers a City or Burrough to serve them for nothing, offers a Bribe to every Elector, and the answer should be Sir you affront me.— I want a service which is worth something, I am able and willing to Pay for it. I will not lay myself under any obligation to you by accepting your Gift. I will owe you no gratitude any further than you serve me faithfully the obligation and Gratitude Shall be from you to me, and if you do not do your Duty to me I will be perfectly free to call you to an account and to punish you and if you will not accept of Pay for your service you shall not serve me—
          There are in History examples of Characters wholy disinterested who have displayed the sublimest tallents the greatest virtues, at the same time that they have made long and Severe sacrifices to their Country, of their Time their Estates their Labour Healths and even their Lives, and they are deservedly admired and revered by all virtuous Men. but how few have they been One in two or three ages, certainly not enough to watch over the Rights of Mankind for these have been last in almost all ages and Nations, societies Should not depend upon a succession of such Men for the Preservation of their Liberties, the People Ruin their own cause by exacting such sacrifices in their service. Men see nothing but Misery to themselvs and ruin to their families attached to the honest service of the People. and the examples of Aristrides Fabricious and Cincinnatus have in all ages terrified thousands of able and worthy Men from engaging in a service so hopeless and uncomfortable—
          Knaves and Hipocrates see through the Whole sistem at once. I will take the People their own way says one of these, I will serve them without Pay, I will give them money, I will make them beleive that I am perfectly disinterested untill I gain their Confidence and exite their enthusiasm. then I will Carry that Confidence and Enthusiasm to markett and will sell it for more than all I give them, and all their Pay would have amounted to—si populus vult decipi decipiatur.
          It should be a fundamental maxim with the People never to receive any services Gratis, nor to suffer any faithfull service to go unrewarded, nor any unfaithfull services unpunished. their rewards should be temperate, instead of this how stingy are they at first and how wild at last, Stingy untill the Man has served them long enough to gain their Confidence mad and frantick with generossity afterwards. their Gratitude when once their Enthusiasm is excited knows no bounds. it scatters their favours all around the Man. his family, his Father Brother son, all his relations all his Particular Friends must be idolized, Wealth and Power without measure or End must be confered upon them, without considering whether they be Wise Men or Fools Honest Men or Knaves.—
          the social science will never be much improved untill the People unanimously know and Consider themselvs as the fountain of Power and untill they Shall know how to manage it Wisely and honestly. reformation must begin with the Body of the People which can be done only, to affect, in their Educations. the Whole People must take upon themselvs the Education of the Whole People and must be willing to bear the expences of it. there should not be a district of one Mile Square without a school in it, not founded by a Charitable individual but maintained at the expence of the People themselvs they must be taught to reverence themselvs instead of adoreing their servants their Generals Admirals Bishops and Statesmen
          Instead of Admiring so extravegantly a Prince of Orange, we Should admire the Batavian Nation which produced him. Instead of Adoring a Washington, Mankind Should applaud the Nation which Educated him. If Thebes owes its Liberty and Glory to Epaminondas, She will loose both when he dies, and it would have been as well if She had never enjoyed a taste of either: but if the Knowledge the Principles the Virtues and Capacities of the Theban Nation produced an Epaminondas, her Liberties and Glory will remain when he is no more: and if an analogous system of Education is Established and Enjoyed by the Whole Nation, it will produce a succession of Epaminandas’s. the Human Mind naturally exerts itself to form its Character according to the Ideas of those about it. when Chrildren and Youth hear their Parents and Neighbours and all about them applauding the Love of Country of Labour of Liberty and all the Virtues Habits and Faculties which constitute a good Citizen, that is a Patriot and an Hero—those Chrildren indeavour to acquire those quallities and a sensible and Virtuous People will never fail to form Multitudes of Patriots and Heroes. I Glory in the Character of a Washington because I know him to be only an Examplification of the American Character, I know that the General Character of the Natives of the United states is the same with him and that the prevalence of such sentiments and Principles Produced his Character and preserved it and I know there are thousands of others, who have in them all the essential Qualities, Moral & Intellectual which compose it. if his Character Stood alone, I should value it very little, I should wish it had never existed, because altho it might have wrought a great Event, yet that Event would be no Blessing. in the days of Pompey Washington would have been a Ceasar, his officers and Partisans would have stimulated him to it. he could not have had their Confidence without it—in the time of Charles a Cromwell—in the days of Phillip the second—a Prince of Orange, and would have wished to be Count of Holland. But in America he could have no other ambition than that of retiring; in Wiser and more Virtuous Times he would not have had that, for that, is am Ambition. He would still be content to be Governor of Virginia Pressident of Congress a Member of a Senate or an House of Representatives. it was a General sentiment in America that Washington must retire. Why? What is implied, in this necessity:? if he could not offer to serve the public longer without Pay, let him be paid. would it Lessen his Reputation? Why Should it? if the People were perfectly judicious instead of Lessening it would raise it; But if it did not surely the late revolution was not undertaken to raise one Great reputation to make a sublime Page in History, but for the Good of the People.
          does not this Idea of the necessity of his retiring, imply an opinion of danger to the Public from his Continuing in Public? a Jealousy that he might become ambitious? and does it not imply something still more humiliating a Jealousy in the People of one another? a Jealousy of one Part of the People that another Part had grown too fond of him and acquired habitually too much Confidence in him, and that there would be danger of setting him up for a king undoubtedly it does, and undoubtedly there were such suspicions, and Grounds for them too. Now I ask what occasioned this dangerous Enthusiasm for him? I answer that Great as his Tallents and Virtues are they did not alltogether contribute so much to it, as his serving without Pay, which never fails to turn the Heads of the Multitude. His ten thousand officers under him and all his other admirers might have sounded his Fame as much as they would, and they might have justly sounded it very high. and it would not all have produced such Extacies among the People as this single circumstance— Now I say this is all wrong. there should have been no such distinction made between him and the other Generals, he should have been paid as well as they. And the People should have too high a sense of their own Dignity ever to suffer any Man to serve them for nothing. the higher and more important the office the more rigorously Should they insist upon acknowledging its appointment by them, and its dependance upon them,: but then they must be sensible of their own Enthusiasm, and constantly upon their Gaurd against it. they Should consider that although History presents us perhaps with one example in 500 years of one disinterested Character, it Shews us ten thousand Instances every year of the semblance of Disinterestedness Counterfeited, for the most selfish purposes of Cheating them more effectually. and the Glory of an Aristides and half a dozen others with the transient flashes of Liberty they preserved in the World are a miserable Compensation to Mankind for the long dreary ages of Gloomy Despotism which have passed all most over the Whole Earth, by means of disinterested Patriots, becoming Artfull knaves, or rather by the People themselvs not suffering their Benefactors to persevere in that Disinterestedness to the End which they exact of them at first, for I think that it has been the People themselvs who have allways created their own Despots
          You erased something you had written about the Present times. I wish you would restore it. this Correspondence must be confidential. But the Late Lord Chatham, is a Striking example. he preserved the Character of disinterestedness but imperfectly. Yet it was somewhat of this Kind that elevated him so high in the affections of the People. and you now see the consequences, the People think it a duty to God to make up in their Devotion to his Son what they think they were wanting in gratitude to Him. What but a Whirl Wind Could have done what we have seen? Government must become something more intelligable rational an Steady—
          Pardon all this from your Friend.
        